Case 3:19-cv-19145-BRM-TJB Document 63 Filed 03/10/20 Page 1 of 1 PagelD: 592

a Daniel J. DeFiglio
_ Member of New Jersey
and Pennsylvania Bar

— ddefiglio@ archerlaw.com

ATTORNEYS AT LAW 856-616-2611 Direct
856-673-7011 Direct Fax

 

Archer & Greiner, P.C.

One Centennial Square

Haddonfield, NI 08033

March 6, 2020 856-795-2121 Main
856-795-0574 Fax

www_archerlaw.com

VIA E-FILING

The Honorable Brian R. Martinotti, U.S.D.J.
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street, Room 341

Trenton, NJ 08608

RE: Greco v. Grewal., et al.
Civil Action No. 3:19-cv-19145-BRM-TJB

Dear Judge Martinotti:

This office represents Defendants, Gloucester Township Police Department,
Bernard John Dougherty, Nicholas C. Aumendo, Donald B. Gansky, William Daniel
Rapp and Brian Anthony Turchi (“Gloucester Township Defendants”) in the above
referenced matter. Like Defendants Gurbir S. Grewal, Jared M. Maples, New Jersey
Office of Homeland Security and Preparedness, Camden County Prosecutor's Office,
Jill S. Mayer, and Nevan Soumalis (“State Defendants”), the Gloucester Township
Defendants are also required to file an answer, move, or otherwise respond to the
Complaint by March 12, 2020.

The Gloucester Township Defendants therefore join in the State Defendants’
requests for: (1) a 14-day extension of the deadline for the Gloucester Township
Defendants to answer, move, or otherwise respond, from March 12, 2020, to March
26, 2020; and (2) an adjournment of Plaintiff's motion for class certification from April
6, 2020, to April 20, 2020.

We thank Your Honor for your attention in this important matter.
Respectfully submitted,

ARCHER & GREINER
A Professional Corporation

By: __/s/ Daniel J. DeFiglioa
Daniel J. DeFiglio
DJD/ier
cc: All Counsel of Record {via e-filing)
2181205561 It Is so ordered this/

   

Martinotti, U.S.0:.u.

Haddonfield, Ni | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Red Bank, NJ | New York, NY | Wilmington, DE
